Citation Nr: 0516840	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  99-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to Survivors' and Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1951.  He died in October 1998.  The appellant is 
his surviving spouse.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2000, the Board found that 
the claims were well-grounded and remanded them to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, for additional development.  In a July 2002 
decision, the Board denied service connection for the cause 
of the veteran's death and entitlement to Survivors' and 
Dependent's Educational Assistance under 38 U.S.C.A. Chapter 
35, and deferred the issue of entitlement to DIC under 
38 U.S.C.A. § 1318.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2003, the Secretary of VA submitted Appellee's Motion 
for Remand and to Stay Further Proceedings.  The motion noted 
that a remand was necessary in order for the Board to provide 
adequate notice of the information and evidence necessary to 
substantiate the appellant's claim pursuant to 38 U.S.C.A. 
§ 5103(a) as amended by the Veterans Claims Assistance Act of 
2000 (VCAA).  In March 2003, the appellant, through counsel, 
filed a response requesting that the Court grant the 
Secretary's motion.  

In an April 2003 order, the Court granted the Secretary's 
motion, vacated the Board's July 2002 decision, and remanded 
the case to the Board for readjudication of the claim 
consistent with the considerations discussed in the 
Secretary's motion.  

In November 2003, the Board remanded the case.  The Board 
also noted that, in light of a complex series of legal 
developments, VA might be able to adjudicate the claim for 
DIC benefits under 38 U.S.C.A. § 1318.  Additional post-
service VA treatment records were subsequently associated 
with the veteran's claims file.  In an August 2004 
supplemental statement of the case (SSOC), the RO denied all 
of the appellant's claims.

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran died in October 1998; his death certificate 
lists the immediate cause of death as nosocomial pneumonia, 
probably aspiration, due to or as a consequence of urinary 
tract infection, due to or as a consequence of vascular 
organic brain syndrome, due to or as a consequence of 
cerebrovascular accident, right hemiparesis; the death 
certificate listed seizure disorder, diabetes, coronary 
artery disease, and hypertension as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, rated as 70 
percent; and healed scars of the calf of the left leg, and 
the cheek, rated as zero percent.
4.  The evidence is in equipoise as to whether the veteran 
died of aspiration pneumonia aggravated by medications 
prescribed for his service-connected PTSD.

5.  The appellant's claim of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 is moot given the Board's award of service connection 
for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).

2.  The claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002) is dismissed. 

3.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 has been 
established.  38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death and, as a result, basic 
eligibility for Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is established.  As 
noted above, the remaining claim on appeal is moot.  
Therefore, no further development is needed.

Factual Background

The appellant, who is the widow of the veteran, contends that 
service connection is warranted for the cause of the 
veteran's death.  She contends that the veteran's post- 
traumatic stress disorder (PTSD) required him to take heavy 
doses of medication, which immobilized him to the point he 
was unable to clear his lungs, which helped cause his fatal 
pneumonia.  She testified at a hearing at the RO in January 
1999.  The veteran's daughter-in-law, C.L., was also present.  
C.L. testified that she worked at the Knoxville VA Medical 
Center (VAMC), albeit in a non-medical capacity, and had seen 
the veteran on a daily basis.  She noted that once the 
veteran began to be treated with Haldol he became immobile.  
He did not move in his wheelchair and he slumped over.  He 
drooled and could hardly speak.  She noted that the veteran 
was generally verbally abusive, but particularly to the staff 
of the nursing home.  As a result, no one ever went near him.  
She testified that the veteran had a hard time breathing and 
frequently made gurgling noises.  She testified that he would 
choke at meal times and could not raise himself to clear his 
saliva.  The appellant and her daughter-in-law also testified 
that due to the veteran's extremely abusive manner, a symptom 
of the PTSD, the staff was probably not as attentive to him 
as might otherwise have been the case.

The Certificate of Death reflects that the veteran died in 
October 1998 at the age of 72 as a result of nosocomial 
pneumonia, probably aspiration, due to or as a consequence of 
urinary tract infection, due to or as a consequence of 
vascular organic brain syndrome, due to or as a consequence 
of cerebrovascular accident, right hemiparesis.  The 
Certificate of Death also listed seizure disorder, diabetes, 
coronary artery disease, and hypertension as other 
significant conditions contributing to the veteran's death 
but not resulting in the underlying cause of death.

At the veteran's death, service connection had been 
established for PTSD, rated as 70 percent disabling, and 
healed scars of the calf of the left leg, and the cheek, 
rated as noncompensably disabling.

There is no evidence that the veteran's nosocomial pneumonia, 
urinary tract infection, vascular organic brain syndrome, 
cerebrovascular accident, seizure disorder, diabetes, 
coronary artery disease, or hypertension developed during 
service or within a year of service separation.  A VA 
examination in June 1952 found none of these disorders.  
Thus, there is thus no basis for linking diabetes, an organic 
disease of the nervous system, or cardiovascular disease, to 
include hypertension, to the veteran's service by means of 
the presumption provisions of 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  There is also no 
medical evidence otherwise showing any continuity of 
pertinent symptomatology to suggest a link between any of the 
medical conditions involved with the veteran's death and his 
military service.

The record consists of the veteran's claims folder and six 
volumes of VA treatment records dating from his death in 
October 1998 back to a March 1988 private hospitalization for 
atherosclerotic heart disease, two vessel coronary disease, 
myocardial infarction, coronary bypass surgery, diabetes 
mellitus, hypertension and depression.  The record shows that 
the veteran had a history of numerous admissions to the VAMC 
for medical problems, with the first psychiatric 
hospitalization of record in April 1998.  The numerous 
significant medical problems included a history of multiple 
cerebral vascular accidents with right hemiparesis, chronic 
abdominal right upper quadrant pain, hypertension, coronary 
artery disease with status post coronary artery bypass graft 
and stent placement, non-insulin-dependent diabetes mellitus, 
and a seizure disorder.  During the psychiatric admission in 
April and May 1998, the veteran was anxious, fatigued, and 
depressed, and was given anti-depressant and anti-anxiety 
medications.

Additional medical records indicate that the veteran 
exhibited periods of violent behavior and exhibited suicidal 
ideation.  He was noted to have been placed in a secure ward 
in September 1998.  During that hospitalization, he was 
treated for bipolar affective disorder versus major 
depressive disorder, history of substance abuse, PTSD, and 
organic effective disorder.  

The record includes a January 1999 medical opinion by a VA 
adult nurse practitioner (ANP).  The nurse practitioner 
opined that the veteran's PTSD complicated his treatment and 
increased his morbidity and mortality risks.  He noted that 
PTSD often made the veteran highly resistant to complying 
with his treatment plan. PTSD also impeded the veteran's 
nutritional intake and mobility and affected his will to 
live.  The nurse practitioner found that the veteran's death 
was "clearly the result of medical problems and complication; 
however it can also be stated that his PTSD and appropriate 
treatment increased his risk of contracting medical problems, 
and the seriousness of such."

The veteran's records were forwarded to two VA physicians for 
opinions regarding the impact of the veteran's service-
connected PTSD upon his terminal illness.  In accordance with 
the mandate of the October 2000 Board remand, the file was 
reviewed by a VA internist and a psychiatrist addressing 
whether it was at least as likely as not that the veteran's 
PTSD contributed substantially or materially to his death; 
that is, that it combined to cause death or aided or lent 
assistance to the production of death.

Dr. D.F.M, the internist, reviewed the file in February 2001.  
He noted his complete review of the service medical records 
and claims folders and multiple treatment records on the 
veteran, including a general medical examination done by him 
in May 1995.  At that time, the veteran was 68 years of age. 
Dr. D.F.M. noted that the veteran received some injuries in 
service, but no permanent problems related thereto except 
minor shell fragment penetrations with hands, leg, foot and 
the right temple, without residual cosmetic or other 
functional impairments.  The veteran had been seen 
psychiatrically by Dr. R.S., a psychiatrist, because of a 
major depressive disorder following a cerebral vascular 
accident, chronic PTSD with mild and sometimes moderate 
symptomatology, plus alcohol dependence in remission and a 
dissociative disorder.  The veteran also had evidence of 
generalized atherosclerosis with severe coronary artery 
disease as well as peripheral vascular insufficiency that at 
one point required an endarterectomy on the left carotid, 
plus a coronary artery bypass graft and, prior to that, 
percutaneous transluminal coronary angioplasties.  There was 
also a documented cerebral infarction with partial right 
hemiparesis, sensorineural hearing deficit and a history of 
alcohol and tobacco dependence and abuse, which were 
discontinued in 1995.  The veteran also developed adult-onset 
diabetes mellitus, evidently not associated with any end-
organ damage though contributing, no doubt, to his 
atherosclerotic process.

The internist noted the appellant's contention that the 
acquired aspiration pneumonia resulting in, or at least 
contributing to his death, was as a result of medications 
given for his PTSD.  The internist was unable to confirm that 
opinion and, in fact, was not able to agree with that 
theoretic idea.

The internist opined that the veteran's death was in part due 
to aspiration pneumonia superimposed on his other multiple 
serious medical conditions. All of which were, in the 
doctor's view, much more likely to be causative factors 
leading to the veteran's demise and which were likely 
responsible for his terminal illness.  In the internist's 
opinion the veteran's service-connected condition, i.e. PTSD 
and (or) treatment for it did not contribute to his other 
serious medical conditions or his death.  The internist noted 
that the percentage of impairment ascribed to the veteran's 
PTSD was rated at 30 percent or less except for one brief 
interval at 100% in much later years, and which was evidently 
brief.

In the internist's opinion, the veteran's PTSD did not 
contribute substantially or materially to his death, nor was 
it related to his demise in any way.  He based his view on 
his 50 years of experience as a qualified internist, first in 
the Air Force and then briefly in the VA, but primarily for 
over 40 years in private practice in internal medicine.

The internist noted the veteran's service, work history, and 
retirement.  In recent years, the veteran was noted to have 
carried a diagnosis of generalized atherosclerosis with 
cerebrovascular accident and an associated mental depression 
with speech impairment and partial hemiparesis.  
Additionally, atherosclerotic coronary artery disease with 
previous infarctions and previous dilatations and bypass 
procedure were diagnosed.  The veteran also had an attempted 
carotid endarterectomy with questionable benefits.  The 
internist noted that recent psychiatric evaluations, at the 
time of the internist's examination in 1995, had shown 
diagnoses of a major depressive disorder in the context of 
status post cerebrovascular accident; post-traumatic stress 
disorder, chronic, with mild symptomatology; alcohol 
dependency; dissociative disorder per history; and late-onset 
diabetes mellitus, which did not contribute substantially to 
his other problems although no doubt accentuated the 
atherosclerotic process in all probability.

The internist noted that the general medical examination in 
May 1995 was quite comprehensive and complete, and 
substantiated his remarks.  He found it of interest to note 
there was no evidence of any pulmonary condition at that time 
in spite of the veteran's long history of tobacco abuse.  The 
alcohol abuse and dependency were likewise once again 
documented and it was a contributing factor in his mental 
variations and behavioral disturbances over the years in 
connection with his marriage, etc.

The veteran's VA claims and medical files were next reviewed 
from a psychiatric standpoint by Dr. D.L.B., a VA 
psychiatrist, in May 2001.  He provided an opinion as to 
whether or not the veteran's death was related to his 
diagnosis of PTSD, or more specifically, whether the 
veteran's death was caused directly or indirectly by use of 
psychotropic medication used in the treatment of his PTSD.  
It was noted that the veteran's last psychiatric admission 
was from July 15, 1998, to July 18, 1998, for treatment of a 
bipolar affective disorder versus major depressive disorder; 
history of substance abuse, PTSD, and an organic affective 
disorder.  He was discharged back to the nursing home on 
Lorazepam 1/2 mg tid and q 4h prn; Haldol 2 mg bid, Nefazone 
400 mg hs.  It was further noted that the veteran was 
transferred from the nursing home on October 13, 1998 to the 
medical floor of the VAMC in Des Moines and expired there in 
October 1998.  The discharge summary noted a final diagnosis 
of pneumonia and respiratory failure.  Psychotropic 
medication on medical floor at time of death included Haldol 
2 mg bid pm, Lorazepam 1 mg pm q 4h restless, Nefazodone 200 
mg bid, Divalproex EC 500 mg bid.

Dr. D.L.B. indicated that he had carefully reviewed the 
veteran's clinical records.  The physician observed that 
while the veteran certainly had PTSD, its severity and course 
of treatment were not the primary focus or need in his 
medical-psychiatric care.  The veteran's past CVA and 
resultant organic brain syndrome were more prominent.  
Likewise, difficulty swallowing related to the CVA was much 
more likely to contribute to aspiration than side effects of 
psychotropic medication.

Dr. D.L.B. continued to summarize the medical records by 
noting that the veteran's behavior the last several days at 
the nursing home was marked by periods of agitation, yelling, 
striking out.  He was up in a Broda chair much of the time.  
He was incontinent of urine and stool frequently.  On October 
12, 2000, at 8 pm he was noted to be febrile with tachycardia 
noted.  Urinalysis showed pyuria.  Urinary tract infection 
was diagnosed.  On October 13, 1998 he was short of breath, 
febrile and gradually deteriorated during the day.  He was 
transferred to the medical floor at the VAMC in Des Moines 
with a diagnosis of pneumonia.

On reviewing the death certificate for the veteran, Dr. 
D.L.B. noted that the immediate cause of death was listed as 
nosocomial pneumonia, probably aspiration due as a 
consequence (ultimately) to cerebrovascular accident.  The 
death certificate also listed significant conditions 
contributing to death but not related resulting in the 
underlying cause.  These were seizure disorder, diabetes, 
coronary artery disease and hypertension.  Dr. D.L.B. noted 
that the hospital record does not cite specific cause of 
aspiration, i.e., foreign object (such as food, emesis) or 
natural secretions.  Further, the record does not 
specifically state aspiration pneumonia, it is only noted as 
probable.

Dr. D.L.B. noted that some psychotropic medications do 
enhance drooling or increased salivations.  He explained that 
the psychotropic medications that the veteran utilized for 
the last several weeks normally do not cause excessive 
secretions or salivation.  Dr. D.L.B. opined that if the 
veteran's pneumonia was caused by aspiration, a more likely 
source would be difficulty swallowing secondary to past 
cerebrovascular accident.  He summarized that it was his 
professional opinion as a clinical psychiatrist and also as a 
certified death investigator, that the use of psychotropic 
medications for treatment of PTSD did not significantly 
contribute to the veteran's death, directly or indirectly.

After the Board's most recent remand, the appellant submitted 
VA treatment reports dated in September and October 1998.  
Highlighted sections show that the veteran was treated with 
Haldol, Haloperidol and valium.  He was depressed, at high 
risk for aspiration, and drooled constantly.  His family was 
concerned that he was too medicated and not alert enough as a 
result.  

Legal Analysis

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

After a careful review of the record, the Board concludes 
that the evidence is in equipoise as to whether the veteran 
died of aspiration pneumonia aggravated by medications 
prescribed for his service-connected PTSD.

The veteran died in October 1998.  His death certificate 
lists the immediate cause of death as nosocomial pneumonia, 
probably aspiration, due to or as a consequence of urinary 
tract infection, due to or as a consequence of vascular 
organic brain syndrome, due to or as a consequence of 
cerebrovascular accident, right hemiparesis; the death 
certificate listed seizure disorder, diabetes, coronary 
artery disease, and hypertension as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.

At the time of the veteran's death, service connection had 
been established for post-traumatic stress disorder, rated as 
70 percent; and healed scars of the calf of the left leg, and 
the cheek, rated as zero percent.

There is no medical evidence to show that the causes of the 
veteran's death began during service and it is not contended 
otherwise.  The thrust of the appellant's claim is that her 
husband's service-connected PTSD materially contributed to 
his death.  It is specifically argued on behalf of and by the 
appellant that the medications used to treat the veteran's 
PTSD caused a chronic, recurrent drooling, which in turn 
caused his fatal aspiration pneumonia.  There is competent 
evidence of record that both supports and weighs against her 
claim.

As noted in the Board decision of October 2000, the nurse 
practitioner's statement is to the effect that the treatment 
for the veteran's PTSD caused or aggravated his fatal  
aspiration pneumonia.  See 38 C.F.R. § 3.310(a) (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995) (concerning secondary 
service connection via aggravation).  This competent opinion 
supports the conclusion that a service-connected disability 
contributed substantially or materially to cause the 
veteran's death.  38 C.F.R. § 3.312(c).  

The two opinions from an internist and a psychiatrist weigh 
against the claim.  They were detailed in their analysis and 
provided rationales for their opinions.  Moreover, both 
specialists were unequivocal in concluding that the veteran's 
PTSD did not play a causative role in the veteran's death, to 
include specifically ruling out side effects of medications 
for PTSD as a contributing cause of death.  Arguably, these 
opinions were proffered based on superior expertise and 
medical training.  Both of the opinions, internist and 
psychiatrist, disagree with the theory that the psychotropic 
medication prescribed the veteran would have significantly 
contributed to the veteran's death.  However, the Board finds 
problems with both opinions in light of VA treatment reports, 
dated in September and October 1998, which were received 
after the Board's most recent remand.  Highlighted sections 
show that the veteran was treated with Haldol, Haloperidol 
and Valium.  This medical evidence reflects that he was 
depressed, drooled constantly, and was at a high risk for 
aspiration.  It is specifically noted in these records that 
the veteran's  family was concerned that he was overly 
medicated and not alert enough as a result.  Such evidence 
was apparently not considered by either physician.  Moreover, 
the internist noted in support of his opinion that the 
veteran's PTSD was 30 percent when in fact it was rated 70 
percent or severely disabling, and the psychiatrist opined 
that the medications used to treat the veteran's PTSD did not 
"significantly contribute to his death", thereby implying 
that there was indeed a contribution.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

Following a review of all the relevant evidence, to include 
the credible testimony presented by the veteran's widow and 
daughter-in-law, who essentially saw the veteran on a daily 
basis, the competent supportive opinion from a nurse 
practitioner, the relevant clinical progress notes, which are 
entirely consistent with the lay and medical opinions that 
the veteran was heavily sedated and constantly drooling just 
prior to his death, and the medical evidence that is at least 
in equipoise as to whether the veteran's fatal pneumonia was 
caused by aspiration of foreign matter into the respiratory 
passages, the Board concludes that the evidence is evenly 
balanced and therefore supports the claim that the veteran 
died of aspiration pneumonia aggravated by medications 
prescribed for his service-connected PTSD.  38 U.S.C.A. 
§§ 1310, 5107; 38 C.F.R. § 3.312.

DIC under 38 U.S.C.A. § 1318

In light of the favorable decision above as to the 
appellant's claim for service connection for the cause of the 
veteran's death, the Board finds that her claim for 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is moot and dismisses the claim.  See 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  

Survivors' and Dependent's Educational
Assistance under 38 U.S.C.A. Chapter 35

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's surviving spouse if 
the veteran was discharged under other than dishonorable 
conditions and either a permanent total service-connected 
disability was in existence at the time of the veteran's 
death or the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§§ 21.3020, 21.3021 (2004).

The veteran was honorably discharged from active service.  
The Board has granted service connection for the cause of his 
death.  Therefore, basic eligibility for Dependents' 
Educational Assistance under the provisions of 38 U.S.C.A. 
Chapter 35 is established. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is dismissed as moot.

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is established.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


